Title: Orders to Captain Francis Wade, 11 January 1777
From: Washington, George
To: Wade, Francis



Morris Town Jany 11th 1777

You are hereby authorized and empower’d to collect all the Beef, Pork, Flour, Spirrituous Liquors &c. &c. not necessary for the subsistance of the Inhabitants, in all the parts of East Jersey lying below the Road leading from Brunswick to Trentown and as fast as the Stores are collected to be remov’d to Newton, Buck County in Pensilvania, and there stored, and formd into proper Magazines.
You are further authorized and Impower’d to press such Waggons, Carriages, &c. as may be necessary to transport the Provisions & Stores in the most expeditious manner to the place affoursaid. You are also

to apply to the Council of Safety at Philadelphia to furnish you with such quantitys of Salt as may be wanted to cure the provisions you take in, You are first to notify the Inhabitants & request them, to bring in all the above inumerated Articles not necessary for their own subsistance, at such places as you shall appoint, for which they shall be paid a generous price. But if any refuse to comply with the request, you are directed to take such Articles as they withold by force giving proper Certifycates for the Articles so taken, payable when demanded. The Commanding Officers at the different Posts in East Jerseys are hereby Directed to furnish you with such Assistance as you may require to execute, the above Business.
The Qr Mr Genl Thos Mifflin Esqr. & the Commissy Genl Thos Lowry Esqr. are desired to furnish you with such sums of Money for their respective departments as you may require, for which you are to give your receipts and account to them for the Disbursments.
